Title: To George Washington from Richard Varick, 15 January 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Poughkeepsie Jany 15th 1783.
                        
                        I am again pressed by the Writers under my Direction to make Application to Your Excellency for pay on
                            Account of their Services; There remains due to them on this Day, the following Sums Vizt
                        
                            
                                To Mr Zacharias Sickels
                                6 1/2 Mos.
                                325
                                Dolls. 
                            
                            
                                To Mr George Taylor Junr
                                5 1/2 Mos.
                                275
                                do
                            
                            
                                To Mr Oliver Glean —(dischd)
                                2 Mos. 25 days
                                
                                    145
                                
                                
                                    do
                                
                            
                            
                                
                                
                                
                                    745
                                
                                Dollars
                            
                        

                        I shall be happy if Mr Morris’s Finances will admit of transmitting a larger Sum at this Time.
                        The Sale of the Contraband Goods has not taken place by Reason of the Absence of the Officer who condemned
                            them, he being detained at New Windsor on Account of the Impracticability of crossing the River last Week; They are not to
                            be sold till February. I shall consider myself bound by Your Excellency’s Countermand thro Mr Walker unless I receive
                            further Directions.
                        For Want of a Roll of the Rank some Officers held and the Regiments they were appointed to in January 1781. I
                            am unable to make the Address of those Letters as complete as I wished; I shall be happy therefore if such Return can be
                            furnished me from Head Quarters.
                        If it be convenient I shall be happy to be furnished with the Letters to Congress, the Ministers at War and
                            of Finance & of foreign Affairs for the Year 1782. & the Civil Letters for Octr Novr & Decr last to
                            be prepared for recording in two or three Weeks. I have the Honor to be Sir, with the most perfect Respect &
                            Attachment Your Excellency’s Most Obedt Servt
                        
                            Richd Varick
                        
                    